Case 2:20-cv-01529-DMG-JC Document 26 Filed 05/21/20 Page 1 of 1 Page ID #:765



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-1529-DMG (JCx)                                      Date     May 21, 2020

 Title Aasir Azzarmi v. Delta Air Lines, Inc.                                         Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THE COURT
              SHOULD NOT DISMISS THIS ACTION AS BARRED BY RES
              JUDICATA

         This is the second of two actions that Plaintiff Aasir Azzarmi has recently filed in this
 Court. The Court has ruled that the first action, captioned Azzarmi v. Wurtz, CV 20-607-DMG
 (JCx) (“Wurtz”), is barred by the doctrine of res judicata. See Azzarmi v. Wurtz, CV 20-607-
 DMG (JCx) [Doc. # 141]. In dismissing Wurtz, the Court also determined that Plaintiff is a
 vexatious litigant. See id. Based on the Court’s comparison of the operative Complaint in Wurtz
 to the Complaint in this action, it appears that the two cases share the same principal Defendant
 and similar, if not identical, claims. Compare Doc. # 11 in Azzarmi v. Wurtz, CV 20-607-DMG
 (JCx) with Doc. # 1.

         Given that Plaintiff’s claims in Wurtz are barred by res judicata and appear to arise out of
 the same or similar facts as those in this case, Plaintiff is hereby ORDERED TO SHOW
 CAUSE why the Court should not dismiss this case as well. Plaintiff shall file his written
 response to this Order, not to exceed 10 pages, by June 4, 2020. Failure to file a timely and
 satisfactory response will result in the dismissal of this action.

 IT IS SO ORDERED.




 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
